DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,948,439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 12-16 is the inclusion of an apparatus for determining secondary porosities in a rock sample.  The apparatus has one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors.  
The programming instructions instruct the one or more processors to: 
control a core saturator to saturate a rock sample with a first fluid comprising deuterium oxide (D2O); 
control a centrifuge to centrifuge the rock sample at a first selected rotational speed in a presence of a second fluid to displace a portion of the D2O in the rock sample with the second fluid; 
control a nuclear magnetic resonance (NMR) machine to measure the rock sample with low-field 1H to determine a volume of the second fluid within the rock sample; and 
determine a pore volume associated with a secondary porosity based on the volume of the second fluid within the rock sample.

The primary reason for allowance of claims 17-20 is the inclusion of a computer program product encoded on a non-transitory medium, the computer program product having computer readable instructions for causing one or more processors to perform operations comprising: 
controlling a core saturator to saturate a rock sample with a first fluid comprising deuterium oxide (D2O); 
controlling a centrifuge to centrifuge the rock sample at a first selected rotational speed in a presence of a second fluid to displace the (D2O) in the rock sample with the second fluid; 
controlling a nuclear magnetic resonance (NMR) machine to measure the rock sample with low-field 1H to determine a volume of the second fluid within the rock sample; and 
determining a pore volume associated with a secondary porosity based on the volume of the second fluid within the rock sample.
This in combination with the rest of the limitations of the claims is found in all of claims 17-20, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
sl